DETAILED ACTION

1.	The Office Action is in response to After-final amendment filed on 10/22/2021.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 16/353073 filed on 03/14/2019.
Priority #			 Filling Data			 Country
2018-055101		               March 22, 2018		  Japan


Status of Claims
4.	The After-final amendment filed on 10/22/2021, independent claims 1, 11, 12 have been amended; claims 2-3, 5-10, 16 have been cancelled;  Claims 1, 4, 11-15, 17 are pending.

Allowable Subject Matter
5. 	Claims 1, 4, 11-15, 17 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:

	2).	For claim 1, the prior art does not disclose or suggest the unique way to set detection continuing time to keep detect an area, the time is set according to the detection type and the time is set smaller the second time than the first time ; such unique way is allowable.  
Kakuko et al. (US 20190147601) and in view of Saptharishi et al. (US 20140132758 ) and further in view of Chen et al (US 20070195993) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Kakuko in combination of Saptharishi and  Chen to achieve the same invention as claimed in the instant claim.
Claims 4, 13-15, 17 are allowed because they depend on claim 1.

3)	Claim 11 is allowed with the similar reason as claim 1.

4)	Claim 12 is allowed with the similar reason as claim 1.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423